Citation Nr: 1206377	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  11-11 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.  Specifically, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was afforded a VA examination in June 2008.  Exposure to acoustic trauma in service was conceded by the RO.  See May 2008 VA Examination Request.  Specifically, it was noted that the Veteran was aboard a ship that was struck by a mine.  The Veteran reported a history of military noise exposure to weapons fire, aircraft, and a mine explosion.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner concluded that the Veteran had bilateral hearing loss.  He opined that the Veteran's exposure to high risk noise in the military was under combat related conditions and of sufficient magnitude to damage hearing.  He concluded that present hearing status was more likely than not initiated by military related noise, with aggravation from his occupation and the effects of aging.

However, the examiner subsequently added an addendum later in June 2008.  He stated that the obvious presence of high risk noise in the military was not documented in the claims file.  However, even assuming he was exposed to high risk noise, its effect on his present hearing status was considered small or even insignificant.  His current hearing data were dominated by the aging process, resulting in significant bilateral mid to high frequency impairment and poor word recognition ability.

Here, the VA examiner gave two separate opinions.  One indicates a link between current hearing loss and service, while another suggests that noise exposure in service had little or no effect on current hearing loss.   It is unclear why the examiner changed his opinion or which opinion is more probative in determining the etiology of the Veteran's hearing loss.  Therefore, a new VA opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA audiologist.  Upon review, he/she should provide an opinion as to whether it is at least as likely as not that currently diagnosed bilateral hearing loss is the result of noise exposure in service.  Noise exposure during service is conceded.  The examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay statements, and provide a complete rationale for all opinions offered.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  The examiner should review the entire record, and provide a complete rationale for all opinions offered.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



